 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT

 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11
     NATHAN KOGEN,                 )   Case No. CV 18-3518-JPR
12                                 )
                      Plaintiff,   )          J U D G M E N T
13                                 )
               v.                  )
14                                 )
15 ANDREW SAUL, Commissioner       )
     of Social Security,           )
16                                 )
                      Defendant.   )
17                                 )
18
          Pursuant to the Memorandum Decision and Order Affirming
19
20 Commissioner, it is hereby ADJUDGED THAT (1) the Commissioner’s
21 decision is AFFIRMED; (2) Plaintiff’s request for remand is
22 DENIED; and (3) this action is DISMISSED with prejudice.
23
24
25 DATED: September 27, 2019       ______________________________
                                   JEAN ROSENBLUTH
26                                 U.S. MAGISTRATE JUDGE
27
28
